ACCEPTED
                                                                                                    01-14-00720-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               7/21/2015 4:34:49 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK




                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                         July 21, 2015
                                                                          7/21/2015 4:34:49 PM
Mr. Christopher A. Prine                                                  CHRISTOPHER A. PRINE
                                                                                  Clerk
Clerk of 1st Court of Appeals
301 Fannin, 2nd Floor
Houston, TX 77002-2066

       Re:    Cause No. 01-14-00720-CV; Trial Court Cause No. 12-CV-2828

              City of League City
              v.
              Christobelle Leblanc and Stanford Leblanc

Dear Mr. Prine:

       The First Court of Appeals issued a Bill of Cost July 17, 2015, in the above referenced
cause, which states the cost of the Clerk’s Record is unknown. Attached please find
correspondence from Galveston County District Clerk stating the cost of the Clerk’s Record is
$476.00. Also attached, please find proof of payment for the $476.00.

        Appellant, City of League City, respectfully requests the Court issue a corrected Bill of
Cost, showing the charges for the Clerk’s Record were $476.00.


                                                    Respectfully submitted,

                                                    /s/Patricia L. Hayden
                                                    Patricia L. Hayden
                                                    OLSON & OLSON, L.L.P.



       PH/ep
       Attachments

       cc:    Joel B. Flowers, III
              1776 Yorktown St., Suite 600
              Houston, TX 77056

              Via electronic service




              Wortham Tower, Suite 600 2727 Allen Parkway Houston, Texas 77019-2133
                        Telephone (713) 533-3800 Facsimile (713) 533-3888
                                        www.olsonllp.com
Dixit, Shailja

From:                              Dixit, Shailja
Sent:                              Friday, August 29, 2014 10:19 AM
To:                                'PHayden@OlsonLLP.com'
Subject:                           Re: 12-CV-2828- Remit Letter for CLR on Appeal


Ms. Hayden, 
 
I have calculated the clerk’s record on appeal to cost around $476.00. Clerk’s  record is due in 1st Court of Appeals on of 
before September, 08, 2014.  
 
Please do not hesitate to call me if you have any questions. 
 
Sincerely 
 
Shailja Dixit 
 
 
Shailja Dixit, Deputy Clerk 
John D. Kinard, District Clerk 
600 59th Street, Suite 4001 
P. O. Box 17250 
Galveston, Texas 77551
Phone: (409) 770-5225
Fax: (409) 765-3130
Shailja.Dixit@co.galveston.tx.us
 




                                                              1